Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Status of Claims
The following claims are pending in this office action: 1-26
The following claims are amended: 1, 3, 12-13, and 26
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-26
Response to Arguments
Applicant’s arguments filed amendments on 10/01/2021 to address the 35 U.S.C. 101 rejection. Applicant’s arguments have been fully considered however they are not persuasive.
Applicant argues “It is respectfully submitted that processing inputs into artificial neural networks using the artificial neural networks cannot reasonably be done in a human mind.” Applicants amendment do not overcome the 35 U.S.C. 101 rejection as the claim amendments are merely being used to apply itself to the judicial exception using generic computing functions 
Applicant’s arguments filed amendments on 10/01/2021 to address the 35 U.S.C. 103 rejection. Applicant’s arguments have been fully considered however they are not persuasive.
Applicant argues the previously cited prior art does not teach the newly amended claim limitations of claim s and that “Thus, Tucker’s computation graphs represent the structure of neural network—rather than a functional of active nodes and lines” regarding claim 1, see Applicants remarks, page 9-10. Examiner respectfully disagrees. Examiner notes that the Applicant’s disclosure in Para. [0010] states that “In a second aspect, a method includes generating a functional subgraph of a network from a structural graph of the network, wherein the structural graph comprises a set of vertices and structural connections between the vertices” where the structure of the neural network is subsequently used to generate a functional subgraph. Tucker accordingly uses the structure of the neural network to then subsequently generate functional subgraphs of the structure as noted in Para. [0016] and in the 
Applicant generally argues that “mere directionality in the links of a graph does not inherently result in directed flag complexes” and that “Neither Tucker’s computational graphs that represent neural networks nor Maria’s topological spaces describe or suggest functional subgraphs regarding claim 13, see Applicants remarks page 10-11. Examiner respectfully disagrees. As discussed above, Tucker does disclose generating functional subgraphs from the structure of a neural network. Further, Examiner notes that the edges in Tucker are directed as noted in Para. [0016] of Tucker and Maria discloses flag complexes. Because Tuckers edges are directed, incorporating Maria into Tucker subsequently results in directed flag complexes. Examiner additionally notes that Applicants argument pertaining to incorporating Maria into Tucker are high level and generic. Thus, Examiner respectfully asserts the combination of the cited prior art still sufficiently teaches what the Applicant is arguing
Claim Objections
Claims  1, 13, and 26 objected to because of the following informalities: 
Claim 1 recites “processing one or more inputs into the artificial neural network with the artificial neural network, wherein, at different times during the processing, different subsets of the structural links are active”. The wording of the bolding limitation is unclear as it appears the bold faced limitation has been added by mistake. Examiner 
Claim 13 recites “processing of an input into the artificial neural network using the artificial neural network” The wording of the bolding limitation is unclear as it appears the bold faced limitation has been added by mistake. Examiner suggests removing the bolded limitation to make the wording of the claim limitation more concise.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 1 contains the newly added limitation of “…excludes links in the artificial neural network that are inactive during the first period of time” and “…excludes links in the artificial neural network that are inactive during the second period of time”. Applicant’s disclosure does not have a written description of “excludes links…that are inactive…”. Applicant’s amendments attempt to further limit links that are processed without any support within the disclosure. Applicant cannot further limit the exclusion of inactive links due to a lack of a written description regarding he exclusion. Claims that depend off claim 1 are also rejected under U.S.C. 112(a) by the virtue of their dependency. Claim 13 is also rejected for the same reason as claim 1 under U.S.C. 112(a) and subsequently claims that depend from claim 13 are also rejected under U.S.C. 112(a) by the virtue of their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claim 1 recites a computer-implemented method for identifying functional subnetworks within an artificial neural network, the method comprising: providing a plurality of structural links between nodes in the artificial neural network, wherein information flows in a direction along respective of the structural links; processing one or more inputs into the artificial neural 
The limitation of providing a plurality of structural links between nodes in the artificial neural network, wherein information flows in a direction along respective of the structural links as drafted, is a process that, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components That is, but for the “in the artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “in the artificial neural network” language, “providing” in the context of the claim language encompasses a user manually creating a graph containing of nodes and edges between the nodes using pen and 
The claim limitation of processing one or more inputs into the artificial neural network with the artificial neural network, wherein, at different times during the processing, different subsets of the structural links are active as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components That is, but for the “into the artificial neural network…”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “into the artificial neural network…” language, “processing” in the context of the claim encompasses a user applying an input to a manually generated graph of nodes and edges wherein different edges are traversed.
The limitation of generating a first functional subgraph of the artificial neural network, wherein the first functional subgraph includes a first proper subset of the nodes and the links therebetween, wherein the first proper subset includes links in the artificial neural network that are active during a first period of time during the processing and excludes links in the artificial neural network that are inactive during the first period of time as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components That is, but for the “of/in the artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “of/in the artificial neural network” language, “generating” in the context of the claim encompasses a user manually making a subgraph of a group of nodes and making connection between the nodes wherein the user identifies the 
The limitation of generating a second functional subgraph of the artificial neural network, wherein the second functional subgraph includes a second proper subset of the nodes and the links therebetween, wherein the second proper subset includes links in the artificial neural network that are active during a second period of time during the processing and excludes links in the artificial neural network that are inactive during the second period of time, wherein the second period of time that differs from the first period of time, wherein at least some of the nodes in the second proper subset are included in the first proper as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components That is, but for the “of/in the artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “of/in the artificial neural network” language, “generating” in the context of the claim encompasses a user manually making a subgraph of a group of nodes and making connection between the nodes wherein the user identifies the activities of the connected nodes during any time period related to the second subgraph wherein nodes in second subset may be present in the first subset wherein active nodes are identified by processing of an input through a graph where active nodes and edges are those where information flows through.
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls

abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – the artificial neural network. The artificial neural network is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model  Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of the artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.

is a process that, under its broadest reasonable interpretation, covers performance of the
limitation in the mind. That is, nothing in the claim limitation precludes the step from practically
being performed in the mind. For example, in the context of the claim language, “only some of the nodes” encompasses a user manually including nodes from the second subgraph in the first subgraph. 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 3 recites the method of claim 1, wherein the activity of the links in the first proper subset during the first period of time and the activity of the links in the first proper subset during the second period of time are both responsive to a same input. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 4 recites the method of claim 1, wherein providing the plurality of links between nodes comprises providing a pre-existing artificial neural network. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a pre-existing artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “a pre-existing artificial neural network: language,“providing” in the context of the claim encompasses a user creating connections between nodes to graph a graph structure. 
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – a pre-existing artificial neural network. A pre-existing neural network is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere

additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of a pre-existing artificial neural network amounts to no more than mere instructions to apply the exception using a
generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the method of claim 4, further comprising determining the direction of the information flows in the pre-existing artificial neural network. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the pre-existing artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the pre-existing artificial neural network: language, “determining” in the context of the claim encompasses a user manually specifying the flow of information between nodes within a graph.
This judicial exception is not integrated into a practical application. In particular, the

performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the pre-existing artificial neural network amounts to no more than mere instructions to apply the exception using a
generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites the method of claim 1, wherein providing the plurality of links comprises forming the plurality of links in a new artificial neural network. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a new artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “a new artificial neural network: language, “providing” in the context of the claim encompasses a user manually creating a new graph containing nodes and edges.

claim only recites one additional element – a new artificial neural network. A new neural network is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of a new artificial neural network amounts to no more than mere instructions to apply the exception using a
generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the method of claim 1, wherein generating the first and the second functional subgraph of the artificial neural network comprises inputting an input into the pre-existing artificial neural network and identifying the first and the second functional subgraph based on the response of the pre-existing artificial neural network to the input. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the artificial neural network” and “the 
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the artificial neural network and the pre-existing artificial neural network. The artificial neural network and the pre-existing artificial neural network is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the artificial neural network and the pre-existing artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.

This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – a second/manufactured artificial neural network. A second/manufactured artificial neural network is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
 The claim does not include additional elements that are sufficient to amount to

the abstract idea into a practical application, the additional element of a second/manufactured artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 9 recites the method of claim 1, wherein generating the second functional subgraph of the artificial neural network comprises weighting the structural links of the second proper subset to achieve a desired activity during the second period of time. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the artificial neural network” language, “generating” in the context of the claim encompasses a user manually creating a second subgraph with connected nodes that are active during a second time period wherein a user assigns weights to different edges.
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the artificial neural network. The artificial neural network is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they

abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 11 recites the method of claim 1, wherein providing the plurality of structural links comprises adding structural links between the at least two functional subgraphs of the artificial neural network. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the artificial neural network” language, “providing” in the context of the claim encompasses a user manually creating a link between two subgraphs
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the artificial neural network. The artificial neural network is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the 
abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 12 recites the method of claim 1, wherein: the activity of the links in the first proper subset is included in the first functional subgraph and is responsive to a first input to the artificial neural network; the activity of the links in the second proper subset is included in the second functional subgraph and is responsive to a second input to the artificial neural network; and the method further comprises distinguishing between the first input and the second input based on the first functional subgraph and the second functional subgraph.
	The limitation of the activity of the links in the first proper subset is included in the first functional subgraph and is responsive to a first input to the artificial neural network as drafted, is a process that, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components. That is,

limitation precludes the step from practically being performed in the mind. For example, but for the “the artificial neural network” language”, “activity” in the context of the claim encompasses a user identified the activity of connected nodes during any time period related to a first subgraph for a first input.
	The limitation of the activity of the links in the second proper subset is included in the second functional subgraph and is responsive to a second input to the artificial neural network as drafted, is a process that, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components. That is,
other than reciting “the artificial neural network”, nothing in the claim
limitation precludes the step from practically being performed in the mind. For example, but for the “the artificial neural network” language”, “activity” in the context of the claim encompasses a user manually creating a subgraph of a group of nodes where the user identifies the activity of the nodes during any time period related to a second subgraph for a second input.
	The limitation of distinguishing between the first input and the second input based on the first functional subgraph and the second functional subgraph as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “distinguishing” in the context of the claim encompasses a user differentiating between a first and second input into a graph for a first and second subgraph.
This judicial exception is not integrated into a practical application. In particular, the

abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 13 recites A computer-implemented method for constructing or reconstructing an artificial neural network, the method comprising: processing of an input into the artificial neural network using the artificial neural network; and generating a functional subgraph of the artificial neural network from a structural graph of the artificial neural network, wherein the structural graph comprises a set of vertices and structural connections between the vertices, wherein generating the functional subgraph comprises identifying directed flag complexes of directed functional edges of the functional subgraph based on presence of structural 
	The limitation of processing of an input into the artificial neural network using the artificial neural network as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components That is, but for the “the artificial neural network…”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the artificial neural network…” language, “processing” in the context of the claim encompasses a user applying an input to a manually generated graph of nodes and edges wherein different edges are traversed.
	The limitation of generating a functional subgraph of the artificial neural network from a structural graph of the artificial neural network, wherein the structural graph comprises a set of vertices and structural connections between the vertices, wherein generating the functional subgraph comprises identifying directed flag complexes of directed functional edges of the functional subgraph based on presence of structural connection and directional communication of information across the same structural connection, wherein the directed functional edges are edges that are active in the artificial neural network during the processing of the input into the artificial neural network and excludes links in the artificial neural network that are inactive during the processing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – the artificial neural network. The artificial neural network is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model  Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of the artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component 
This claim is not patent eligible under U.S.C. 101.
	Claim 14 recites the method of claim 13, wherein the directed functional edges of the directed flag complexes require a direct structural connection between two vertices and that a directional response to a first input is elicited from the two vertices. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “the directed functional edges” in the context of the claim encompasses a user manually creating a link between two vertices and wherein the input traverses the links.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the

This claim is not patent eligible under U.S.C. 101.
	Claim 15 recites the method of claim 13, wherein the directed functional edges of the directed flag complexes require a response to a first input by a first vertex and a subsequent response by a second vertex. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “the directed functional edges” in the context of the claim encompasses a user manually creating edges of the directed flag complexes which is a mathematical process for the first and second input by the first and second vertex.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 16 recites the method of claim 15, wherein the response to the first input is required to have occurred during a first time period defined with respect to the first input. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim limitation precludes the 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 17 recites the method of claim 16, wherein the first time period is defined as occurring after an initial propagation of the first input through the functional subgraph. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “the first time period” in the context of the claim encompasses a user processing an input within a graph and subsequently determining a first time period
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.

significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 18 recites the method of claim 15, wherein the subsequent response is required to have occurred during a second time period defined with respect to either the first time period or the response to the first input. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “the subsequent response” in the context of the claim encompasses a user defining a second time period after subsequent propagation and processing of an input within a graph.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 19 recites the method of claim 18, wherein the second time period overlaps with the first time period. This limitation, as drafted, is a process that, under its broadest reasonable 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 20 recites the method of claim 13, wherein: generating a functional subgraph comprises identifying a plurality of directed functional edges during a first period of time; and the method further comprises generating a second functional subgraph of the network from the structural graph of the network, wherein generating the second functional subgraph comprises identifying directed flag complexes of a second plurality of directed functional edges based on presence of structural connections and directional communication of information during a second period of time.
The limitation of generating a functional subgraph comprises identifying a plurality of directed functional edges during a first period of time as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind That is, 
The limitation of generating a second functional subgraph of the network from the structural graph of the network, wherein generating the second functional subgraph comprises identifying directed flag complexes of a second plurality of directed functional edges based on presence of structural connections and directional communication of information during a second period of time as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “generating” in the context of the claim language encompasses a user manually creating a second subgraph with edges between vertices for a second time period.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 21 recites the method of claim 20, further comprising distinguishing functional responses of the artificial neural network to different inputs based on differences between the 
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the artificial neural network. The artificial neural network is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.

Claim 22 recites the method of claim 13, wherein the functional subgraph is a functional connectivity matrices that denotes both active and inactive links. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “the functional subgraph is a functional connectivity matrix” in the context of the claim encompasses a user manually a matrix of 1s and 01s indicating activity of nodes determined through processing of an input through a graph.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 23 recites the method of claim 1, further comprising distinguishing functional responses of the artificial neural network to different inputs based on differences between the first functional subgraph and the second functional subgraph. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, 
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the artificial neural network. The artificial neural network is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic
computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
Claim 24 recites the method of claim 1, wherein the first functional subgraph and the second functional subgraph are functional connectivity matrices that denote both active and inactive links. This limitation, as drafted, is a process that, under its broadest reasonable 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 25 recites the method of claim 13, wherein the method includes reconstructing the artificial neural network by copying the functional subgraph of the artificial neural network into a second artificial neural network. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the artificial neural network” and “a second artificial neural network”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the artificial neural network” and “ a second artificial neural network” language, “reconstructing” in the context of the claim encompasses a user manually generating a new graph based off a previously generated subgraph.

claim only recites one additional element – the artificial neural network and a second artificial neural network. The artificial neural network and a second artificial neural network is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
 The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the artificial neural network and a second artificial neural network amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components and mere linkage to a technological environment cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20170124452 A1 to Tucker, et al. (hereinafter, “Tucker”), in view of Overlapping Clusters for Distributed Computation to Anderson, et al. (hereinafter, “Anderson”), and further in view of Dropout: A Simple Way to Prevent Neural Networks from Overfitting to Srivastava, et al. (hereinafter, “Srivastava”)
As per claim 1, Tucker teaches a computer-implemented method related for identifying functional subnetworks with an artificial neural network, the method comprising:
 providing a plurality of structural links between nodes in the artificial neural network, wherein information flows in a direction along respective of the structural links (Tucker, Para. [0024] discloses “FIG. 1 illustrates an example computational graph system 100 for distributing operations for neural networks represented as computational graphs.” And Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node” and Para. [0043] discloses “In particular, the system can analyze the graph to identify nodes that operate on shared data flowing on directed edges. For example, multiple nodes can receive, as an input, the same data from a previous node.” (Directed edge representing a structural link between nodes))
(Tucker, Para. [0003] discloses “Neural networks are machine learning models that employ one or more layers of models to generate an output, e.g., one or more classifications, for a received input.”  And Para. [0008] discloses “Operations, e.g., an operation to generate an inference from an input, of a neural network can be represented as a computational graph of nodes and directed edges.” (Neural network processing inputs. Neural networks have nodes and links within different layers that are active/inactive dependent on the input being processing))
generating a first functional subgraph of the artificial neural network, wherein the first functional subgraph includes a first proper subset of the nodes and the links therebetween, wherein the first proper subset includes links in the artificial neural network that are active during a first period of time during the processing and [[excludes links in]] the artificial neural network [[that are inactive]] during the first period of time (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for a first subgraph…” and Para. [0063] discloses “On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation.” And Para. [0007] discloses “ Analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes; wherein the partitioning comprises generating, for each identified group, a respective subgraph including the identified group of nodes.” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a first chain of nodes represent a first functional subgraph and a first operation time representing a first period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed. Analyzing nodes that share node indicating active nodes are identified))
and generating a second functional subgraph of the artificial neural network, wherein the second functional subgraph includes a second proper subset of the nodes and the links therebetween, wherein the second proper subset includes links in the artificial neural network that are active during a second period of time during the processing and [[excludes links in]] the artificial neural network [[that are inactive during]] the second period of time, wherein the second period of time that differs from the first period of time (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for…a second device to perform operations for a second subgraph…” and Para. [0063] discloses “On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion.” And Para. [0007] discloses “ Analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes; wherein the partitioning comprises generating, for each identified group, a respective subgraph including the identified group of nodes.” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a second chain of nodes represent a second functional subgraph and a second operation time representing a second period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed. Analyzing nodes that share node indicating active nodes are identified))
Tucker fails to explicitly teach:
wherein at least some of the nodes in the second proper subset are included in the first proper subset 
However, Anderson teaches:
wherein at least some of the nodes in the second proper subset are included in the first proper subset (Anderson, Page 4, Section 4.1 discloses “At left, we illustrate an overlapping cover with three clusters denoted by the red, blue, and gray regions. The function τ is given by the color of the vertices themselves, not the regions. For instance, the gray cluster contains two vertices from the whose associated cluster is the blue cluster; but the blue cluster contains no vertices whose associated cluster is the gray one. These two “blue” vertices are stored in both blue and gray clusters, providing an instance of overlap.” (Gray cluster illustrates a first proper subset and the blue cluster illustrates a second proper subset where the illustration indicates overlapping nodes and vertices among the clusters indicative of nodes being included in both subsets))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify generation functional subgraphs as 
Tucker fails to explicitly teach:
excludes links in [[the artificial neural network]] that are inactive during [[during the first period of time]]
excludes links in [[the artificial neural network]] that are inactive during [[the second period of time]]
	However Srivastava teaches:
excludes links in [[the artificial neural network]] that are inactive during [[during the first period of time]] (Srivastava, 2nd Page, Last Para. discloses “The term “dropout” refers to dropping out units (hidden and visible) in a neural network. By dropping a unit out, we mean temporarily removing it from the network, along with all its incoming and outgoing connections, as shown in Figure 1.” (Examiner notes that this claim limitation is subject to a 112(a) rejection. Dropout here excludes or hides links temporarily that are not necessary and inactive)
excludes links in [[the artificial neural network]] that are inactive during [[the second period of time]] (Srivastava, 2nd Page, Last Para. discloses “The term “dropout” refers to dropping out units (hidden and visible) in a neural network. By dropping a unit out, we mean temporarily removing it from the network, along with all its incoming and outgoing connections, as shown in Figure 1.” (Examiner notes that this claim limitation is subject to a 112(a) rejection. Dropout here excludes or hides links temporarily that are not necessary and inactive)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify generation functional subgraphs as disclosed by Tucker to use dropout for excluding links as disclosed by Srivastava. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “…prevent overfitting and provides a way of approximately combining exponentially many different neural network architectures efficiently” such that the generated functional subgraph contain pertaining nodes and edges relevant to an input. (Srivastava, 2nd Page, Last Para.)

As per claim 2, the combination of Tucker, Anderson, and Srivastava as shown above teaches the method of claim 1, Anderson further teaches:
wherein only some of the nodes in the second proper subset and included in the first proper subset (Anderson, Page 4, Section 4.1 discloses “At left, we illustrate an overlapping cover with three clusters denoted by the red, blue, and gray regions. The function τ is given by the color of the vertices themselves, not the regions. For instance, the gray cluster contains two vertices from the whose associated cluster is the blue cluster; but the blue cluster contains no vertices whose associated cluster is the gray one. These two “blue” vertices are stored in both blue and gray clusters, providing an instance of overlap.” (Gray cluster illustrates a first proper subset and the blue cluster illustrates a second proper subset where the illustration indicates overlapping nodes and vertices among the clusters indicative of nodes being included in both subsets))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tucker with the teachings of Anderson for at least the same reasons as discussed above in claim 1

As per claim 3, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
wherein the activity of the links in the first proper subset during the first period of time and the activity of the links in the first proper subset during the second period of time are both responsive to a same input (Tucker, Para. [0043] discloses “For example, multiple nodes can receive, as an input, the same data from a previous node.” And Para [0062-0063] discloses “in response to a subsequent request for operation using the first and second subgraphs… On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation. On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion.” (Operation indicating activity and first and second operation indicating period of time where first and second subset are generated))

As per claim 4, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
(Tucker, Para. [0007] discloses “The request comprises labels partitioning the computational graph into a plurality of predetermined subgraphs…” and Para. [0024] discloses “FIG. 1 illustrates an example computational graph system 100 for distributing operations for neural networks represented as computational graphs.” And Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node.” (Predetermined subgraph indicative of a pre-existing neural network)) 

As per claim 5, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 4, Tucker further teaches:
further comprising determining the direction of the information flows in the pre-existing neural network  (Tucker, Para. [0007] discloses “The request comprises labels partitioning the computational graph into a plurality of predetermined subgraphs…” and Para. [0024] discloses “FIG. 1 illustrates an example computational graph system 100 for distributing operations for neural networks represented as computational graphs.” And Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node.” (Predetermined subgraph indicative of a pre-existing neural network. Edges are directed edges)) 

As per claim 6, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
(Tucker, Para. [0008] discloses “The system achieves this efficiency because the computational graph has fewer abstractions than a conventional neural network represented as a sequence of layers” And Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node.” And Para. [0049] discloses “ To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes” (Edge being a link between nodes and computational graph representing a new neural network containing of nodes and links))

As per claim 7, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
wherein generating the first and the second functional subgraph of the artificial neural network comprises inputting an input into the pre-existing artificial neural network and identifying the first and the second functional subgraph based on the response of the pre-existing artificial neural network to the input (Tucker, Para. [0007] discloses “...partitioning the computational graph into a plurality of subgraphs…” and Para. [0024] discloses “FIG. 1 illustrates an example computational graph system 100 for distributing operations for neural networks represented as computational graphs.” And Para [0049] discloses “he system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314.’ (First and second subgraph generated including nodes and links where the predetermine subgraph represent a pre-existing neural network)) 

As per claim 10, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
wherein generating the first functional subgraph of the neural network comprises training the first proper subset of the structural links (Tucker, Para. [0019] discloses “As another example, the operations represented by the computational graph may be operations necessary to train the neural network by performing a neural network training procedure to adjust the values of the parameters of the neural network” and Para. [0028] discloses “As another example, the request can identify a computational graph representing a training procedure for a particular neural network and can identify an input, such as training data, on which the training should be performed” and Para [0049] discloses “he system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314.’ (First chain of nodes representing a first functional subgraph))

As per claim 11, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
(Tucker, Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node” and Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314.” (As seen in Fig. 3, subgraphs containing structural links between the subgraphs))

As per claim 12, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches wherein:
the activity of the links in the first proper subset is included in the first functional subgraph and is responsive to a first input to the artificial neural network (Tucker, Para. [0016] discloses “Each node in the computational graph represents an operation… Thus, a directed edge connecting a first node in the graph to a second node in the graph indicates that an output generated by the operation represented by the first node is used as an input to the operation represented by the second node.” And Para. [0062] discloses “hat is, continuing the illustration above, in response to a subsequent request for operation using the first and second subgraphs…” (Operation representing activity of the links of the first subset responsive to the input being processed))
(Tucker, Para. [0016] discloses “Each node in the computational graph represents an operation… Thus, a directed edge connecting a first node in the graph to a second node in the graph indicates that an output generated by the operation represented by the first node is used as an input to the operation represented by the second node.” And Para. [0062] discloses “hat is, continuing the illustration above, in response to a subsequent request for operation using the first and second subgraphs…” (Operation representing activity of the links of the second subset responsive to the input being processed))
and the method further comprises distinguishing between the first input and the second input based on the first functional subgraph and the second functional subgraph (Tucker, Para. [0016] discloses “Thus, a directed edge connecting a first node in the graph to a second node in the graph indicates that an output generated by the operation represented by the first node is used as an input to the operation represented by the second node.” And Para. [0034] discloses “Some operations can be performed in parallel while other operations require prior operations in the computational graph to be completed, e.g., the other operations process, as inputs, outputs of the prior operations.” And Para. [0062] discloses “That is, continuing the illustration above, in response to a subsequent request for operation using the first and second subgraphs, the system assigns the first subgraph to the second device and the second subgraph to the first device.”)

As per claim 23, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
further comprising distinguishing functional responses of the artificial neural network to different inputs based on differences between the first functional subgraph and the second functional subgraph  (Tucker, Para. [0062-0063] discloses “That is, continuing the illustration above, in response to a subsequent request for operation using the first and second subgraphs, the system assigns the first subgraph to the second device and the second subgraph to the first device. In a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation. On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion. On yet another subsequent operation, the system selects the possibility having the shortest operation time and can select a different possibility of assignment for a different subgraph” (Different possibility of operations for different subgraphs representing different responses based on input))

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Anderson 
As per claim 26, Tucker teaches a computer-implemented method for training an artificial neural network, comprising:
providing a plurality of structural links between nodes in the artificial neural network, wherein information flows in a direction along respective of the structural links (Tucker, Para. [0024] discloses “FIG. 1 illustrates an example computational graph system 100 for distributing operations for neural networks represented as computational graphs.” And Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node” and Para. [0043] discloses “In particular, the system can analyze the graph to identify nodes that operate on shared data flowing on directed edges. For example, multiple nodes can receive, as an input, the same data from a previous node.” (Directed edge representing a structural link between nodes))
processing one or more inputs into the artificial neural network with the artificial neural network, wherein, at different times during the processing, different subsets of the structural links are active (Tucker, Para. [0003] discloses “Neural networks are machine learning models that employ one or more layers of models to generate an output, e.g., one or more classifications, for a received input.”  And Para. [0008] discloses “Operations, e.g., an operation to generate an inference from an input, of a neural network can be represented as a computational graph of nodes and directed edges.” (Neural network processing inputs. Neural networks have nodes and links within different layers that are active/inactive dependent on the input being processing))
generating a first functional subgraph of the artificial neural network, wherein the first functional subgraph includes a first proper subset of the nodes and the structural links therebetween, wherein the links in the first proper subset are active during a first period of time, and wherein generating the first functional subgraph of the artificial neural network comprises training the first proper subset of the nodes and the links therebetween (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for a first subgraph…” and Para. [0063] discloses “On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation.” And Para. [0007] discloses “ Analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes; wherein the partitioning comprises generating, for each identified group, a respective subgraph including the identified group of nodes.” And Para. [0019] discloses “s another example, the operations represented by the computational graph may be operations necessary to train the neural network by performing a neural network training procedure to adjust the values of the parameters of the neural network” and Para. [0028] discloses “As another example, the request can identify a computational graph representing a training procedure for a particular neural network and can identify an input, such as training data, on which the training should be performed” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a first chain of nodes represent a first functional subgraph and a first operation time representing a first period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed. Analyzing nodes that share node indicating active nodes are identified))
and generating a second functional subgraph of the artificial neural network, wherein the second functional subgraph includes a second proper subset of the nodes and the structural links therebetween and wherein generating the second functional subgraph of the artificial neural network comprises training the second proper subset of the nodes and the links  (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for…a second device to perform operations for a second subgraph…” and Para. [0063] discloses “On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion.” And Para. [0007] discloses “ Analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes; wherein the partitioning comprises generating, for each identified group, a respective subgraph including the identified group of nodes.” And Para. [0019] discloses “s another example, the operations represented by the computational graph may be operations necessary to train the neural network by performing a neural network training procedure to adjust the values of the parameters of the neural network” and Para. [0028] discloses “As another example, the request can identify a computational graph representing a training procedure for a particular neural network and can identify an input, such as training data, on which the training should be performed” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a second chain of nodes represent a second functional subgraph and a second operation time representing a second period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed. Analyzing nodes that share node indicating active nodes are identified))
Tucker fails to explicitly teach:
wherein at least some of the nodes in the second proper subset are included in the first proper subset 
However, Anderson teaches:
wherein at least some of the nodes in the second proper subset are included in the first proper subset (Anderson, Page 4, Section 4.1 discloses “At left, we illustrate an overlapping cover with three clusters denoted by the red, blue, and gray regions. The function τ is given by the color of the vertices themselves, not the regions. For instance, the gray cluster contains two vertices from the whose associated cluster is the blue cluster; but the blue cluster contains no vertices whose associated cluster is the gray one. These two “blue” vertices are stored in both blue and gray clusters, providing an instance of overlap.” (Gray cluster illustrates a first proper subset and the blue cluster illustrates a second proper subset where the illustration indicates overlapping nodes and vertices among the clusters indicative of nodes being included in both subsets))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify generation functional subgraphs as disclosed by Tucker to determine overlapping nodes within a cluster as disclosed by Anderson. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine “…the relationship between our overlapping clusters and 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Anderson, further in view of Srivastava, and further in view of EP Pub. No. EP 1283496 A2 to Doding (hereinafter, “Doding”)
As per claim 8, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
further comprising [[manufacturing a second artificial neural network]] based on the first and second functional subgraphs, wherein an Euler characteristic in [[the manufactured artificial neural network]] indicates a preponderance of directed cliques consisting of an odd number of nodes (Tucker, Para. [0022] discloses “Other neural network operations that may be represented by nodes in the computational graph include other mathematical operations, e.g., subtraction, division, and gradient computations; array operations, e.g., concatenate, splice, split, or rank; and neural network building block operations, e.g., SoftMax, Sigmoid, rectified linear unit (ReLU), or convolutions.” (Euler characteristic representative of a topological characteristic of the connected graphs containing relationship among the vertices and edges and odd number of nodes comprised in the inner groups as seen in Fig. 3))
The combination of Tucker, Anderson and Srivastava fails to explicitly teach:
further comprising manufacturing a second artificial neural network [[based on the first and second functional subgraphs, wherein an Euler characteristic in]] the manufactured artificial neural network indicates [[indicates a preponderance of directed cliques consisting of an odd number of node]] (Doding, Para. [0001] discloses “The invention relates to a method for generating neural networks with weighted network nodes and connections between the network nodes, the Network nodes are organized in the network layers.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anderson as modified to use manufacturing of neural networks as disclosed by Doding. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “generate neural networks that automatically and quickly for a set number of input and output parameters a neural network with a predictable quality can be generated” (Doding, Para. [0009])

As per claim 9, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
wherein generating the second functional subgraph of the artificial neural network comprises [[weighting the structural links]] of the second proper subset to achieve a desired activity during the second period of time (Tucker, Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node” and Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314.”)
The combination of Tucker, Anderson and Srivastava fails to explicitly teach:
[[wherein generating the second functional subgraph of the artificial neural network comprises]] weighting the structural links [[of the second proper subset to achieve a desired activity during the second period of time]]
However, Doding teaches:
[[wherein generating the second functional subgraph of the artificial neural network comprises]] weighting the structural links [[of the second proper subset to achieve a desired activity during the second period of time]] (Doding, Para. [0001] discloses “The invention relates to a method for generating neural networks with weighted network nodes and connections between the network nodes, the Network nodes are organized in the network layers.”
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anderson as modified to use weighting of links of nodes as disclosed by Doding. The combination would have been obvious because a person of ordinary skill in the art would be motivated to influence the factor and weight of the nodes within the neural network such that each node uniquely influences the output resulting in a more accurate output of the neural network.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Srivastava, and further in view of Algorithms and Data Structures in Computational Topology to Maria (hereinafter, “Maria”)
As per claim 13, Tucker teaches a computer-implemented method for constructing or reconstructing an artificial neural network, the method comprising:
(Tucker, Para. [0003] discloses “Neural networks are machine learning models that employ one or more layers of models to generate an output, e.g., one or more classifications, for a received input.”  And Para. [0008] discloses “Operations, e.g., an operation to generate an inference from an input, of a neural network can be represented as a computational graph of nodes and directed edges.” (Neural network processing inputs. Neural networks have nodes and links within different layers that are active/inactive dependent on the input being processing))
	and generating a functional subgraph of the artificial neural network from a structural graph of the artificial neural network, wherein the structural graph comprises a set of vertices and structural connections between the vertices (Tucker, Para. [0042] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node.” And Para [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314.’ (First chain of nodes representing a first functional subgraph)), 
wherein generating the functional subgraph comprises  [identifying [directed flag complexes]] of directed functional edges of the functional subgraph based on presence of structural connection and directional communication of information across the same structural connection, wherein the directed functional edges are edges that are active in the artificial neural network during the processing of the input into the artificial neural network and [[excludes links in]] the artificial neural network [[that are inactive during]] the processing. (Tucker, Para. [0042-0043] discloses “Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node…In particular, the system can analyze the graph to identify nodes that operate on shared data flowing on directed edges. For example, multiple nodes can receive, as an input, the same data from a previous node” and Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314.” And Para. [0007] discloses “ Analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes; wherein the partitioning comprises generating, for each identified group, a respective subgraph including the identified group of nodes.” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a second chain of nodes represent a second functional subgraph and a second operation time representing a second period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed. Analyzing nodes that share node indicating active nodes are identified))
Tucker fails to explicitly teach:
Identifying directed flag complexes
However, Maria teaches:
(Maria, Page 13, 2nd Para. discloses “A flag complex is a simplicial complex whose combinatorial structure is entirely determined by its 1-skeleton. Specifically, a simplex is in the flag complex if and only if its vertices form a clique in the graph of the simplicial complex, or, in other terms, if and only if its vertices are pairwise linked by an edge”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify generating functional subgraphs as disclosed by Tucker to use flag complexes as disclosed by Maria. The combination would have been obvious because a person of ordinary skill in the art would be motivated to provide generalization of generated graphs to “allow higher order adjacency” (Maria, Page 17, Section 2.1)
Tucker fails to explicitly teach:
excludes links in [[the artificial neural network]] that are inactive during [[the processing]]
However, Srivastava teaches:
excludes links in [[the artificial neural network]] that are inactive during [[the processing]] (Srivastava, 2nd Page, Last Para. discloses “The term “dropout” refers to dropping out units (hidden and visible) in a neural network. By dropping a unit out, we mean temporarily removing it from the network, along with all its incoming and outgoing connections, as shown in Figure 1.” (Examiner notes that this claim limitation is subject to a 112(a) rejection. Dropout here excludes or hides links temporarily that are not necessary and inactive)
nd Page, Last Para.)

As per claim 14, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 13, Tucker further teaches:
wherein the directed functional edges of [[the directed flag complexes]] require a direct structural connection between two vertices and that a directional response to a first input is elicited from the two vertices. (Tucker, Para. [0016] discloses “The computational graph includes nodes connected by directed edges. Each node in the computational graph represents an operation. An incoming edge to a node represents a flow of an input into the node, i.e., an input to the operation represented by the node. An outgoing edge from a node represents a flow of an output of the operation represented by the node to be used as an input to an operation represented by another node.” And Para. [0042] discloses ” In particular, the system can analyze the graph to identify directed edges connecting one or more nodes in the computational graph that are arranged in a chain structure. Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node.” (Nodes representing vertices which are connected via directed functional edges, the first input obtained from connected vertices))
Maria further teaches:
the directed flag complexes (Maria, Page 13, 2nd Para. discloses “A flag complex is a simplicial complex whose combinatorial structure is entirely determined by its 1-skeleton. Specifically, a simplex is in the flag complex if and only if its vertices form a clique in the graph of the simplicial complex, or, in other terms, if and only if its vertices are pairwise linked by an edge”)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tucker with the teachings of Maria for at least the same reasons as discussed above in claim 13

As per claim 15, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 13, Tucker further teaches:
wherein the directed functional edges of [[the directed flag complexes]] require a response to a first input by a first vertex and a subsequent response by a second vertex. (Tucker, Para. [0016] discloses “The computational graph includes nodes connected by directed edges. Each node in the computational graph represents an operation. An incoming edge to a node represents a flow of an input into the node, i.e., an input to the operation represented by the node. An outgoing edge from a node represents a flow of an output of the operation represented by the node to be used as an input to an operation represented by another node.” And Para. [0042] discloses ” In particular, the system can analyze the graph to identify directed edges connecting one or more nodes in the computational graph that are arranged in a chain structure. Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node.” (Nodes representing vertices which are connected via directed functional edges, the first input obtained from connected vertices))
Maria further teaches:
the directed flag complexes (Maria, Page 13, 2nd Para. discloses “A flag complex is a simplicial complex whose combinatorial structure is entirely determined by its 1-skeleton. Specifically, a simplex is in the flag complex if and only if its vertices form a clique in the graph of the simplicial complex, or, in other terms, if and only if its vertices are pairwise linked by an edge”)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tucker with the teachings of Maria for at least the same reasons as discussed above in claim 13

As per claim 16, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 15, Tucker further teaches:
wherein the response to the first input is required to have occurred during a first time period defined with respect to the first input (Tucker, Para. [0043] discloses “For example, multiple nodes can receive, as an input, the same data from a previous node.” And Para. [0062-0063] discloses “in response to a subsequent request for operation using the first and second subgraphs, the system assigns the first subgraph to the second device and the second subgraph to the first device… On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation. On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion.” (First operation time being a first period of time responsive to a first input))

As per claim 17, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 16, Tucker further teaches:
wherein the first time period is defined as occurring after an initial propagation of the first input through the functional subgraph. (Tucker, Para. [0043] discloses “For example, multiple nodes can receive, as an input, the same data from a previous node.” And Para. [0062-0063] discloses “in response to a subsequent request for operation using the first and second subgraphs, the system assigns the first subgraph to the second device and the second subgraph to the first device… On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation. On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion.” (First operation time being a first period of time responsive to a first input))

As per claim 18, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 15, Tucker further teaches:
(Tucker, Para. [0063] “On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion. On yet another subsequent operation, the system selects the possibility having the shortest operation time and can select a different possibility of assignment for a different subgraph.“ (Second operation time being the second time period respective of the first period of time))

As per claim 19, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 18, Tucker further teaches:
wherein the second time period overlaps with the first time period (Tucker, Para. [0060-0061] discloses “T he system monitors the processing of the graph by the devices to determine statistics (step 404). For example, the system can monitor operation time, idle time, or both for each of the devices. The operation time is a time a device takes to complete a request from the client. That is, the system measures how long it takes for each device to complete assigned operations of subgraphs… If the first device is idle for longer periods of time than the second device, yet the first device has more processing power and memory than the second device, the system can adjust the assigning of the first subgraph to the second device and the second subgraph to the first device for subsequent requests for operation using the first and second subgraphs.” (Subgraphs perform the operation over a period of time and overlap with one another with regard to the time periods))

As per claim 20, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 13, Tucker further teaches wherein:
generating a functional subgraph comprises identifying a plurality of directed functional edges during a first period of time; (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for a first subgraph…” and Para. [0063] discloses “On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation.” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a first chain of nodes represent a first functional subgraph and a first operation time representing a first period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed))
and the method further comprises generating a second functional subgraph of the network from the structural graph of the network, wherein generating the second functional subgraph comprises [[identifying directed flag complexes]] of a second plurality of directed functional edges based on presence of structural connections and directional communication of information during a second period of time. (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for…a second device to perform operations for a second subgraph…” and Para. [0063] discloses “On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a second chain of nodes represent a second functional subgraph and a second operation time representing a second period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed))
Maria further teaches:
identifying directed flag complexes (Maria, Page 13, 2nd Para. discloses “A flag complex is a simplicial complex whose combinatorial structure is entirely determined by its 1-skeleton. Specifically, a simplex is in the flag complex if and only if its vertices form a clique in the graph of the simplicial complex, or, in other terms, if and only if its vertices are pairwise linked by an edge”)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tucker with the teachings of Maria for at least the same reasons as discussed above in claim 13

As per claim 21, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 20, Tucker further teaches:
(Tucker, Para. [0062-0063] discloses “That is, continuing the illustration above, in response to a subsequent request for operation using the first and second subgraphs, the system assigns the first subgraph to the second device and the second subgraph to the first device…. On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation. On another subsequent operation, the system selects a second possibility during a second iteration and measures a second operation time for completion. On yet another subsequent operation, the system selects the possibility having the shortest operation time and can select a different possibility of assignment for a different subgraph” (Different possibility of operations for different subgraphs representing different responses based on input))

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Srivastava, further in view of Maria, and further in view of Adjacency Matrix to Wolfram (hereinafter, “Wolfram”)
As per claim 22, the combination of Tucker, Maria and Srivastava as shown above teaches the method of claim 13, Tucker further teaches:
wherein the functional subgraph is [[a functional connectivity matrices]] that denotes both active and inactive links (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for a first subgraph…” and Para. [0063] discloses “On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation.” And Para. [0007] discloses “ Analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes; wherein the partitioning comprises generating, for each identified group, a respective subgraph including the identified group of nodes.” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a first chain of nodes represent a first functional subgraph and a first operation time representing a first period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed. Analyzing nodes that share node indicating active nodes are identified))
The combination of Tucker, Maria and Srivastava fails to explicitly teach:
a functional connectivity matrices
However, Wolfram teaches:
a functional connectivity matrices (Wolfram, 1st Para. discloses “The adjacency matrix, sometimes also called the connection matrix, of a simple labeled graph is a matrix with rows and columns labeled by graph vertices, with a 1 or 0 in position (v_i,v_j) according to whether v_i and v_j are adjacent or not. For a simple graph with no self-loops, the adjacency matrix must have 0s on the diagonal. For an undirected graph, the adjacency matrix is symmetric.” (Adjacency matrix being the connectivity matrix wherein 0 and 1s are used to discloses whether edges are present between nodes. Tucker discloses if ndoes are active/inactive thus the combination would result in the functional connectivity matrix indicating active/inactive edges between nodes))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anderson as modified to use the adjacency matrix as disclosed by Wolfram. The combination would have been obvious because a person of ordinary skill in the art would be motivated to be able to easily understand the underlying structure of a subgraph allowing one to make quick determinations relating to the underlying structure of a subgraph.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Anderson, further in view of Srivastava, and further in view of Wolfram
As per claim 24, the combination of Tucker, Anderson and Srivastava as shown above teaches the method of claim 1, Tucker further teaches:
wherein the first functional subgraph and the second functional subgraph are [[functional connectivity matrices]] that denote both active and inactive links (Tucker,  Para. [0049] discloses “The system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes” and Para. [0061] discloses “By way of illustration, the system can first assign a first device to perform operations for a first subgraph…” and Para. [0063] discloses “On a subsequent operation of the particular subgraph, the system selects a first possibility and measures a first operation time for completion of the operation.” And Para. [0007] discloses “ Analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes; wherein the partitioning comprises generating, for each identified group, a respective subgraph including the identified group of nodes.” (Partitioning the computation graph in subgraph representing a functional subgraph being determined wherein a first chain of nodes represent a first functional subgraph and a first operation time representing a first period of time. Edges and nodes within a neural network are active/inactive at times dependent on the input being processed. Analyzing nodes that share node indicating active nodes are identified))
The combination of Tucker, Anderson and Srivastava fails to explicitly teach:
functional connectivity matrices
However, Wolfram teaches:
functional connectivity matrices (Wolfram, 1st Para. discloses “The adjacency matrix, sometimes also called the connection matrix, of a simple labeled graph is a matrix with rows and columns labeled by graph vertices, with a 1 or 0 in position (v_i,v_j) according to whether v_i and v_j are adjacent or not. For a simple graph with no self-loops, the adjacency matrix must have 0s on the diagonal. For an undirected graph, the adjacency matrix is symmetric.” (Adjacency matrix being the connectivity matrix wherein 0 and 1s are used to discloses whether edges are present between nodes. Tucker discloses if ndoes are active/inactive thus the combination would result in the functional connectivity matrix indicating active/inactive edges between nodes))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anderson as modified to use the .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Srivastava, further in view of Maria, and further in view of Doding
As per claim 25, the combination of Tucker and Maria as shown above teaches the method of claim 13, Tucker further teaches:
wherein the method includes [[reconstructing]] the artificial neural network by [[copying]] the functional subgraph of the artificial neural network into [[a second artificial neural network]]  (Tucker, Para. [0007] discloses “...partitioning the computational graph into a plurality of subgraphs…” and Para. [0024] discloses “FIG. 1 illustrates an example computational graph system 100 for distributing operations for neural networks represented as computational graphs.” And Para [0049] discloses “he system can partition the computational graph into three subgraphs 318-322. To generate the subgraphs 318-322, the system can analyze the computational graph to identify chains of nodes. For example, the system can identify a first chain of nodes 304, 316, a second chain of nodes 302, 306, 310, and a third chain of nodes 308, 312, 314”) 
The combination of Tucker and Maria fails to explicitly teach:
wherein the method includes reconstructing [[the artificial neural network by]] copying the functional subgraph of the artificial neural network into]] a second artificial neural (Doding, Para. [0001] discloses “The invention relates to a method for generating neural networks with weighted network nodes and connections between the network nodes, the Network nodes are organized in the network layers.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anderson as modified to use manufacturing of neural networks as disclosed by Doding. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “generate neural networks that automatically and quickly for a set number of input and output parameters a neural network with a predictable quality can be generated” (Doding, Para. [0009])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baskararaja, et al. (Subgraph Matching Using Graph Neural Network) discloses identifying subgraphs within a graph
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145